Stallcüp, 0.
The cow was found near the appellant’s railway, with a leg broken, and otherwise injured, apparently by a collision with an engine upon the appellant’s railway. It being impracticable to save the cow, she was killed by the employees of the railway company. She was seven-eighths Durham and of the value of $50.
It appears from the evidence and judgment (there being no pleadings in the case) that the appellees obtained judgment under the penal provisions of the statute providing remedies for stock killed in the operation of railways. That provision was then in force and was as follows: “Every railroad company shall keep a book at some station in each county through which their road runs, to be designated by the company, and a notice of the station so designated shall be filed with the county clerks of the counties in which such stations are located; and it is hereby made the duty of the said company to cause to be entered in said book, within fifteen days after the killing of any animal, a description, as nearly as may be, of such animal, its color, marks and brands, and shall keep said book subject to the inspection of persons claiming to have had animals killed. Should any company fail to keep said book or to file such notice in the manner herein provided, or to enter therein such description of any animal killed for a period of fifteen days thereafter, such company shall be liable to the owner of such animal to an amount twice the full value thereof-.” Sec. 2806, Gen. St.
*196This provision was repealed by an act approved March 31, 1885, by which the right of recovery thereunder was taken away. See Railway Co. v. Crawford, 11 Colo. 598.
The judgment should be reversed.
De France and Rising, CO., concur.
Per Curiam.
For the reasons stated in the foregoing opinion the judgment is reversed.

Reversed.